Citation Nr: 1433862	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  07-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.

2.  Entitlement to an increased rating in excess of 10 percent for a lumbosacral strain prior to January 10, 2014, and a rating higher than 40 percent thereafter.

3.  Entitlement to an initial compensable rating prior to August 25, 2011, for migraine headaches.

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to December 1982, and from March 1983 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2005, April 2008, August 2012, and February 2014, by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board observes that the April 2008 rating decision granted service connection for hepatitis C and assigned an initial 10 percent disability rating.  As the claim on appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized that issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from a claim for an increased rating for disability already service-connected).

The Board also notes that following the issuance of the October 2013 Statement of the Case (SOC) denying entitlement to an effective date earlier than August 25, 2011, for the 30 percent evaluation assigned for migraine headaches, the Veteran did not submit a VA Form 9, perfecting her appeal.  However, in March 2014, the RO issued a subsequent Supplemental Statement of the Case (SSOC) as to that issue regardless.  Furthermore, in a May 2014 brief, the Veteran's representative listed entitlement to an effective date earlier than August 25, 2011, for the 30 percent evaluation assigned for migraine headaches as an issue on appeal and provided an argument in support of the issue.  Given the SOC and SSOC of record, and that the Veteran has now clearly expressed a desire to pursue this issue on appeal, the Board finds that this issue is properly before the Board on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

As a matter of background, in an August 2012 rating decision, the RO awarded service connection for migraine headaches, and assigned a noncompensable evaluation prior to August 25, 2011, and a 30 percent evaluation thereafter.  In an October 2012 correspondence, the Veteran disagreed with the date of the assignment of the 30 percent evaluation.  She noted that her pain medications were increased in potency by the VA in October 2010, which demonstrated that the 30 percent evaluation should have been assigned almost an entire year earlier than the August 25, 2011, date.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Initially, the Board notes that the RO characterized the current matter on appeal as entitlement to an effective date prior to August 25, 2011, for the award of the 30 percent rating.  However, the Board finds that the Veteran's claim is essentially a claim for an initial compensable rating for the applicable period prior to August 25, 2011, and the matter has therefore been re-characterized on the first page.  

During the pendency of the appeal, a February 2014 rating decision granted an increased rating of 40 percent for the Veteran's service-connected lumbosacral strain, effective January 10, 2014.  Inasmuch as a rating higher than 40 percent for the service-connected lumbosacral strain is available, and as a claimant is presumed to want the maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain on appeal.  Id.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Board is of the opinion that because the Veteran has indicated that she is currently unemployed due to her service-connected disabilities, and has not worked since 2009, the evidence in this case raises an implicit claim for a TDIU.  See June 2011 Statement in Support of Claim.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Veteran testified before the undersigned Acting Veterans Law Judge by Video Conference in January 2011. 

In July 2013, the Board remanded the Veteran's claims for further development.  The requested actions were taken and the case has since been returned to the Board for adjudication.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the applicable period, the Veteran's hepatitis C has been productive of no more than intermittent or daily symptoms of fatigue, malaise, and right upper quadrant (RUQ) pain that does not require dietary restrictions and continuous medication.  Incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12-month period are not shown. 

2.  For the period prior to January 10, 2014, the Veteran's lumbosacral strain was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

3.  For the period after January 10, 2014, the Veteran's lumbosacral strain has been manifested by no more than forward flexion limited to 30 degrees, with evidence of painful motion and further limitation of motion due to functional loss.  There is no evidence of favorable or unfavorable ankylosis, or evidence of incapacitating episodes of Intervertebral Disc Disease.

4.  For the period prior to August 25, 2011, the Veteran's migraine headaches did not result in prostrating attacks averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 10 percent for hepatitis C have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7354 (2013).

2.  For the period prior to January 10, 2014, the criteria for an increased rating higher than 10 percent for the Veteran's lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).  

3.  For the period after January 10, 2014, the criteria for an increased rating higher than 40 percent for the Veteran's lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).  

4.  For the period prior to August 25, 2011, the criteria for an initial compensable disability rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in July 2013 for additional procedural and evidentiary development.  In particular, the Board instructed the RO to schedule the Veteran for VA examinations to determine the current nature and severity of her service-connected hepatitis C and her service-connected lumbar spine disability.  As to the claim for entitlement to an earlier effective date for the assigned 30 percent evaluation for migraine headaches, the Board noted that although the Veteran submitted a statement in October 2012 expressing disagreement with the effective date, the RO had not yet issued an SOC on the matter.  The Board therefore instructed the RO to issue an SOC.  The Board also instructed the RO to obtain any outstanding treatment records.  In August 2013, the RO sent a post-remand development letter requesting the Veteran provide information related to any outstanding treatment.  In October 2013, the RO issued an SOC regarding the claim for entitlement to an earlier effective date for the assigned 30 percent evaluation for migraine headaches.  In January 2014, the RO provided the Veteran with VA examinations for her hepatitis C and her lumbar spine disability.  Thereafter, the RO readjudicated all of the Veteran's claims in an SSOC dated in March 2014.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in November 2004 and April 2007.  The Veteran was notified of the evidence needed to substantiate the claims for increased ratings as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in December 2004, July 2009, January 2010, February 2010, August 2011, and January 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating. 

IV.  Hepatitis C

The Veteran's service-connected hepatitis C is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).  

Under Diagnostic Code 7354, a 10 percent rating is warranted for hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).

A 20 percent rating is warranted for hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.

A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).  

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354.  For purposes of rating conditions under Diagnostic Code 7354, an incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 38 C.F.R. § 4.114, Diagnostic Code 7354, Notes (1)-(2) (2013).




      Factual Background

VA treatment records from Central Alabama Veterans Health Care System dated in October 2006 showed that the Veteran had hepatitis C with mild RUQ pain and mild hypokalemia.  In January 2007, a computed tomography (CT) scan of the liver was essentially normal.  No ascites, adenopathy, pneumoperitoneum, abnormal bowel loops, discrete mass, or significant calcification were observed.  The assessment was chronic hepatitis C, with moderate activity.  It was noted that the Veteran did not have any unintentional weight gain or loss in the last month and no special diet was prescribed.  

Treatment records from Lyster AHC-Fort Rucker dated in June 2007 showed that the Veteran was evaluated post-initiation of antiviral therapy.  The Veteran complained of generalized malaise, headaches, and body aches.  An October 2007 treatment record revealed that the Veteran was treated for hepatitis C with elevated liver function tests (LFTs) at that time.  She complained of fatigue and swelling of the feet.  The physician was unable to order a quantitative level, genotype unknown.  It was noted that the Veteran was unable to tolerate dual antiviral therapy and she was taken off the medication due to the side effects.  The Veteran indicated that she had been feeling a lot better since she stopped taking the antiviral medication.  It was noted that the Veteran's fatigue was most likely due to her elevated viral load.

VA treatment records dated in August 2008 showed that the Veteran complained of occasional nausea and RUQ pain.  She denied vomiting, jaundice, BRBPR, melena, or hematemesis.  In June 2011, the Veteran complained of joint pain, nausea, and fatigue.

VA treatment records dated in February 2009 revealed that the Veteran denied a history of jaundice, nausea, or vomiting.  She complained of fatigue.  In March 2009, the Veteran had elevated LFTs. Treatment records in May 2009 showed treatment for chronic hepatitis C.  The Veteran complained of fatigue and lightheadedness.  The Veteran also complained of occasional nausea, fever, and RUQ pain.  She denied vomiting, anorexia, weight loss, mood swings, depression, chest pain, insomnia, or gastrointestinal bleeding.  

In a doctor's note dated in May 2009, it was noted that the Veteran was unable to work due to the side effects from her Interferon therapy.

In a VA examination dated in June 2009, the examiner noted that the Veteran was diagnosed with hepatitis C in 2006 after presenting with complaints of malaise, arthralgia, RUQ pain, fatigue and fibromyalgia.  The examiner noted that a liver biopsy did not show any evidence of cirrhosis.  The examiner indicated that the Veteran was currently taking Interferon.  He noted that her liver enzymes were within normal limits, and she was not in any distress from her hepatitis C at that point.  The examiner indicated that the biggest complication from her hepatitis C was a low white blood cell count, which could be secondary to a side effect of her medication.  He noted that the Veteran was also receiving bone marrow stimulating medication, which was tipping her white blood cell count higher.  The examiner found that the Veteran did not have any other complications from her liver disease, such as vasculitis, kidney disease, or arthritis.  However, he noted that she reported diffuse pain.  He further noted that she reported that she had not been able to work because her white blood cell count had been dropping, and she had been off work for six weeks on sick leave.  An abdominal examination did not reveal organomegaly, ascites, portal hypertension, jaundice, erythema, or malnutrition.

In December 2009, it was noted that the Veteran had incomplete hepatitis C treatment of 18 weeks secondary to significant neutropenia.  It was noted that the Veteran developed arthralgia and swelling of the joints about three months ago.  It was also noted that the Veteran's liver enzymes were normal in October.  She was not anemic or thrombocytopenic.  The Veteran denied vomiting, abdominal pain, hematemesis, melena, rectal bleedings, diarrhea, jaundice, or pruritus.  She complained of fatigue.

In a statement dated in December 2009, the Veteran claimed that her hepatitis C and interferon treatment had caused arthritis of the hands and feet.  

In a VA examination dated in January 2010, it was noted that the Veteran started treatment with Interferon Pegasys and Ribavirin, which was complicated by neutropenia and treated with Neupogen.  The examiner noted that the Veteran began experiencing joint pain, swelling, and stiffness in August.  It was noted that antiviral treatment was stopped around mid-September due to the Veteran's persistent neutropenia.  The examiner diagnosed the Veteran with rheumatoid arthritis, sero-positive, non-erosive, both hands.  The examiner explained that the Veteran's hepatitis C was treated with anti-viral medication (Interferon).  The examiner explained that it is perceived that the inflammatory polyarthritis was a side effect of the Interferon, and Interferon had been known to exacerbate rheumatoid arthritis.

In a VA examination dated in February 2010, the examiner explained that rheumatoid arthritis is not caused by hepatitis C or Interferon therapy used in the treatment of hepatitis C.  The examiner noted that it is well known, however, that rheumatoid arthritis is exacerbated by Interferon.  The examiner opined that it was very likely that the Veteran had low grade rheumatoid arthritis prior to the initiation of Interferon, or that her rheumatoid arthritis developed during her treatment with Interferon.  He found, however, that the Veteran's rheumatoid arthritis was not caused by the Interferon.

In a March 2010 rating decision, the RO denied entitlement to service connection for arthritis of the hands, feet, and knees.  The Veteran did not appeal this decision.

VA treatment records dated in July 2010 revealed chronic neutropenia.

In a Video Conference hearing dated in January 2011, the Veteran testified that she had been experiencing a lot of fatigue, nausea, and malaise.  

In a statement dated in June 2011, the Veteran reported fatigue, malaise, nausea, anorexia, arthralgia, RA, joint pain, and RUQ.  She noted that these symptoms were constant factors in her daily life.  She also noted that she took medications for the vomiting.  The Veteran reported a low white blood cell count.

In a VA examination dated in August 2011,  the Veteran reported that she was not currently receiving any treatment for her Hepatitis C.  She indicated that she received treatment in 2007 with Interferon, but she stopped this treatment due to the negative side effects.  It was noted that the course since onset was stable.  There were no incapacitating episodes noted during the last 12-month period.  There were no extra-hepatic manifestations of liver disease.  The examiner noted that o hepatitis C symptoms were not present.  However, the examiner noted that the Veteran had multiple systemic symptoms, which were from her well-documented rheumatoid arthritis, and not her hepatitis C.  There was no weight change or evidence of malnutrition.  The Veteran's abdominal examination was normal.  There was no evidence of portal hypertension or other signs of liver disease.  The examiner noted that the Veteran's hepatitis C did not have any significant effects on her usual occupation or daily activities.

In a statement dated in September 2011, the Veteran indicated that she was unemployed due to the side effects of her Interferon treatment.  She reported ongoing weakness, nausea, vomiting, and RUQ pain.  She also reported all over joint pain with discomfort and mental changes.  In another September 2011 statement, the Veteran indicated that the side effects from her hepatitis C treatments had caused her to study from home instead of attending classes on campus.

Pursuant to the Board's July 2013 remand, the Veteran was afforded a VA examination in January 2014.  The examiner indicated that the Veteran underwent Interferon treatment for her hepatitis C in 2007.  The examiner noted that the Veteran was only on this treatment for two months, but stopped due to side effects of severe fatigue and psychological symptoms.  The examiner noted that after the Veteran stopped Interferon treatment, the symptoms improved.  He indicated that the Veteran tried Interferon treatment again in 2009, and was able to complete approximately five months of treatment.  Again, the Veteran experienced fatigue and psychological symptoms.  She also had issues with her occupation at that time.  The examiner noted that the Veteran again stopped the treatments, and the side effects improved.  The examiner indicated that since 2009, the Veteran has no longer received any treatment for her hepatitis C.  The Veteran reported symptoms of fatigue and arthralgia.  The examiner noted that the Veteran had also been diagnosed with arthritis and fibromyalgia.  He noted that she is followed by rheumatology and has been confirmed not to have inflammatory arthritis.  

The examiner indicated that continuous medication was not required for control of the Veteran's hepatitis C.  He noted that she had daily fatigue, malaise, and RUQ pain.  The examiner found that the Veteran did not have any incapacitating episodes due to her hepatitis C during the past 12 months.  He noted that she did not have any signs or symptoms attributable to cirrhosis of the liver, biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  He found that the Veteran's hepatitis C did not impact her ability to work.  

The examiner found that the Veteran did not have rheumatoid arthritis based on a review of all the rheumatology notes.  He explained that the Veteran's symptoms of joint/muscle pain and fatigue were most likely caused by her fibromyalgia.  The examiner opined that the Veteran's fibromyalgia was less likely as not related to, or caused by, her hepatitis C.  He explained that the objective data revealed that the Veteran's hepatitis C was minimal.  Specifically, her very recent liver function labs showed no transaminitis and no biochemical evidence of cirrhosis.  He noted that this was also confirmed based on the last viral load.  The examiner therefore found that despite the side effects that the Veteran suffered at the time of the peg ribavirin, this treatment was somewhat successful in treating her hepatitis C infection.  The examiner noted that hepatitis C treatment is known to have side effects during treatment and then for a short time after treatment.  He indicated that this, too, was confirmed based on the lack of inflammatory markers measured by the rheumatologist over the past few years.  The examiner concluded that the Veteran's current symptoms were due to her nonservice-connected fibromyalgia.  He based this opinion on assessments by the Veteran's primary care physicians and specialists.  He again reiterated that there was no cause and effect pathophysiologic relationship between the Veteran's fibromyalgia and hepatitis C.

      Analysis

After a review of all the available lay and medical evidence, the Board finds that the preponderance of the evidence is against the claim for an increased initial rating in excess of 10 percent for hepatitis C.  

At no time during the pendency of this appeal have the Veteran's symptoms of hepatitis C risen to the criteria for the next highest disability rating of 20 percent.  The persuasive evidence shows that the Veteran suffers from daily fatigue, malaise, and RUQ pain.  Furthermore, the January 2014 VA examiner noted that the Veteran's hepatitis C was minimal, with most of her fatigue caused by her nonservice-connected fibromyalgia, which was not related to her hepatitis C.  There is no medical evidence of anorexia or weight loss.  The Veteran has not been prescribed continuous medication, dietary restrictions, or any other therapeutic measures so as to warrant a rating in excess of 10 percent.  Although the Veteran was prescribed antiviral Interferon therapy in 2007 and 2009, this treatment only lasted two to five months, and is not considered continuous medication.  Notably, the January 2014 VA examiner expressly noted continuous medication was not required.  

Additionally, the Veteran has not experienced any incapacitating episodes that have lasted for more than one week during any year of the appeal period, which would meet the criteria for a 20 percent disability rating.  In this regard, the August 2011 and January 2014 VA examiners expressly noted that the Veteran did not have any incapacitating episodes in the past 12 months.

Therefore, the Board finds that the Veteran's current symptoms of hepatitis C are more representative of the criteria for the 10 disability rating she is currently assigned and that the preponderance of the evidence is against an increased initial rating in excess of 10 percent.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Lumbosacral Strain

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.


	Factual Background

Historically, an April 1997 rating decision granted service connection for a lumbosacral strain, and assigned a 10 percent rating, effective October 3, 1996.  In September 2004, the Veteran filed a claim for an increased rating for her service-connected lumbosacral strain.  A February 2014 rating decision increased the evaluation for the lumbosacral strain to 40 percent, effective January 10, 2014, the date of the Veteran's VA examination that indicated worsening had occurred.  The Veteran claims that she is entitled to a rating in excess of 10 percent prior to January 10, 2014, and a rating in excess of 40 percent thereafter.

In a statement dated in September 2004, the Veteran reported severe pain in her back with muscle spasm.  She indicated that she had so much pain in her back that she could not get up at times.  She also reported numbness of the right leg.

In a VA examination dated in December 2004, the Veteran reported "off and on" pain in her back.  She reported that she took Lodine every day.  She indicated that the pain was in the center of her low back and radiated into her right leg.  The Veteran reported that her back pain flared up approximately two to three times a week, depending on her activities.  She noted that if she did more laundry or vacuuming, her back pain worsened.  She noted that when she had a flare-up, she took methocarbamol and rested.  The Veteran reported that she had no associated symptoms with her back pain.  She indicated that she could walk about one quarter of a mile.  She denied use of a back brace.  The Veteran indicated that she was not working.  She noted that vacuuming and bending while doing laundry would hurt her back.  She noted that when her mother was ill, she was not able to take care of her and had to hire nurses due to her back pain.  

On examination, the Veteran's spine was nontender to percussion, and she had trigger points in her back.  She was able to forward flex her back to 70 degrees with pain.  She could laterally flex her back 15 degrees to the left and right.  She could laterally rotate her back to the left 30 degrees and to the right 15 degrees, with pain.  Her gait was normal.  A neurologic examination was normal.  X-ray imaging of the spine in November 2004 was normal.  The examiner diagnosed the Veteran with a chronic lumbar strain, which created mild functional loss.  He noted that flare-ups required methocarbamol and rest twice per week.  The examiner indicated that the Veteran had an additional five degrees of limitation due to pain with repetitive flexing.

A VA treatment record dated in February 2006 revealed treatment for the back.  On examination, there was no spinal deformity/stepoff or spasm.  The Veteran had full range of motion, except for decreased rotational movement.

In a note dated in February 2006, Dr. K.B. noted a normal spine x-ray.  She diagnosed lumbago.

In a VA treatment record dated in October 2006, the Veteran complained of low back pain.

In a VA examination dated in July 2009, the Veteran reported stiffness and weakness in her lower back, which had gradually worsened in the past year.  She noted the pain was in the lower back, lumbosacral area.  She rated the pain as 7/10.  She reported four to five flare-ups with 10/10 pain.  She reported that she took Motrin when she had a flare-up.  The Veteran noted that she would rest and use an elected massage machine, with some relief.  She reported sharp, aching pain in the back with flare-ups.  She noted that she normally had a dull aching in her back, lumbosacral area.  She indicated that the frequency and duration was severe.  The Veteran denied weight loss, dizziness, visual disturbance, numbness, weakness, or bladder/bowel complaints.  She denied the use of a walking aid.  She indicated she was able to perform her activities of daily living.  The Veteran reported that she worked as a clerk at a thrift store.

On examination, the Veteran's forward flexion was to 90 degrees; her extension was to 30 degrees; her left and right lateral flexion were to 30 degrees; and her left and right lateral rotation were to 30 degrees.  The Veteran was able to perform more than three repetitions; however, she complained of pain at extension at 30 degrees and flexion at 90 degrees.  The examiner noted that the Veteran was able to perform the full range of motion except the pain with repetition described above.  The Veteran's spine texture and anatomy were normal.  The spine painful motion was at the end point of range of motion at 90 degrees flexion and extension at 30 degrees.  There was no painful motion with spasm, weakness, or tenderness.  There was no posture abnormality or fixed deformity.  The neurological, sensory, and motor examinations were normal.  The diagnosis was lumbosacral strain.

In a VA treatment record dated in January 2010, the Veteran complained of lumbago for the past six years.  She reported use of a TENS unit for her pain, with great relief.  In May 2010, the Veteran complained of back pain.

In a Video Conference hearing dated in January 2011, the Veteran testified that she used a TENS unit for her back pain.

In a statement dated in June 2011, the Veteran indicated that she was unable to stand or work since 2009 due to her back and foot problems.  She indicated that she treated her low back pain with medications and a TENS unit.

In a VA examination dated in August 2011, the Veteran reported that since service, her low back pain had progressed.  She complained of daily severe low back pain.  She indicated her low back pain worsened when bending, lifting, performing chores, and sitting in certain positions.  She noted improvement with rest, avoidance of activities, use of a TENS unit, and prescriptions.  The Veteran denied flare-ups or hospitalizations.  There was no history of bowel/bladder problems, nocturia, numbness, paresthesia, weakness of the legs or feet, falls, or unsteadiness.  There was a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The location of spine pain was central in the low back.  The Veteran also described radiating pain to the hip and leg.  There were no incapacitating episodes.  The Veteran denied use of devices for walking.  She indicated, however, that she was unable to walk more than a few yards.  Her posture and gait were normal.  

On examination, there were no abnormal spinal curvatures.  There was no objective evidence of spasm, atrophy, tenderness, or weakness.  There was objective evidence of guarding and pain with motion on the right and left sides.  However, the guarding was not severe enough to be responsible for an abnormal gait or spinal contour.  Flexion was to 70 degrees; extension was to 20 degrees; left lateral flexion was to 25 degrees; right lateral flexion was to 20 degrees; and left and right lateral rotation were to 15 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was intact light touch sensation in the bilateral lower extremities.  Muscle tone was normal and there was no muscle atrophy.  Lasegue's sign was not positive.  X-ray imaging revealed well-preserved vertebral body heights and disc spaces within normal limits.  There was two millimeters of anterior listhesis of L4 on L5.  The sacroiliac joints were unremarkable.  The examiner diagnosed lumbar strain and indicated the effects on the Veteran's usual occupation would be with lifting and carrying.  The examiner noted that the Veteran's condition would prevent employment of a physical, but not sedentary nature.

In a statement dated in September 2011, the Veteran complained of lower back pain and sciatica requiring the use of a TENS unit.

Pursuant to the Board's July 2013 remand, the Veteran was afforded a VA examination in January 2014.  The examiner noted a diagnosis of a lumbosacral strain.  The Veteran reported progression of symptoms.  She noted continued daily, severe low back pain.  She noted that on average, the pain was 8/10.  The Veteran indicated her low back pain was worse in certain positions, like bending and lifting.  She noted it improved with rest, avoidance of activities, use of a TENS unit, and prescriptions (hydrocodone/acetaminophen).  She indicated physical therapy treatment within the past ten years.  She noted use of a TENS unit on a daily basis.  The Veteran denied incapacitating flare-ups in the past year requiring hospitalization or surgery.

On examination, her flexion was to 25 degrees with painful motion at 0 degrees.  Her extension was to 10 degrees, with painful motion at 0 degrees.  Her right and left lateral flexion were to 10 degrees, with painful motion at 0 degrees.  Her right and left lateral rotation were to 10 degrees, with painful motion at 0 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-repetition forward flexion ended at 25 degrees; extension ended at 10 degrees; right and left lateral flexion ended at 10 degrees; and right and left lateral rotation ended at 10 degrees.  The Veteran had additional limitation in range of motion following repetitive-use testing.  Her functional impairment was less movement than normal, weakened movement, excess fatigability, and pain on movement.  The Veteran had localized tenderness to palpation over her paraspinal muscles.  She had muscle spasms and guarding; however, they did not result in an abnormal gait or spinal contour.  The Veteran's muscle strength was normal, and she did not have any muscle atrophy.  Her reflexes were intact and the straight leg raise test was negative.  The Veteran did not have any symptoms of radiculopathy.  There was no ankylosis of the spine.  There were no neurologic abnormalities.  The examiner noted that the Veteran did not have intervertebral disc syndrome of the spine.  The Veteran reported regular use of a brace and TENS unit.  X-ray imaging did not document arthritis.  

The examiner found that the Veteran's current back strain would, at most, cause increased symptoms with duties of a physical nature.  He indicated that it would not affect any employment of a sedentary nature.  The examiner noted that the objective evidence revealed that the Veteran's back disability was mild.  He based this determination off of objective findings on examination (lack of spasm), which was confirmed by x-ray imaging.  The examiner noted that the Veteran's limit on range of motion far exceeded what was expected based on the objective data.  He noted that the examination findings were much more consistent with the well-documented nonservice-connected fibromyalgia.

In a February 2014 rating decision, the RO increased the Veteran's lumbosacral strain to 40 percent, effective January 10, 2014, the date of the VA examination showing worsening.

	Analysis

The Board finds that, for the period prior to January 10, 2014, the evidence showed that the Veteran's lumbosacral strain was not manifested by forward thoracolumbar flexion to 60 degrees or less; a combined range of thoracolumbar motion less than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

For the period prior to January 10, 2014, regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was, at worst, to 70 degrees with complaints of pain at end range of motion.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate to greater than 30 degrees but not greater than 60 degrees, and there is no evidence of ankylosis, a rating higher than 10 percent is not warranted under the General Rating Formula.  

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, the December 2004 examiner found that repetitive range of motion was possible with only an additional five degrees of limitation.  Furthermore, the July 2009 and August 2011 VA examiners found that repetitive range of motion was possible with no additional limitations on range of motion and the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, the Veteran's functional loss is not equivalent to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for the next higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Specifically, the examiners found that the major functional impact of the Veteran's back disability was pain and limitation of motion.  Thus, the Board finds that the 10 percent evaluation assigned adequately portrays any functional impairment, pain, fatigue, and weakness that the Veteran experiences as a consequence of her lumbosacral strain.

As there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 20 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For the period after January 10, 2014, the General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case, the Veteran has not been diagnosed with ankylosis of any segment of her spine.  

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine has been limited, some range of motion is present throughout the applicable period under appeal.  As shown above, the January 2014 VA examiner specifically noted that the Veteran did not have any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80  (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine absent ankylosis.  In addition, none of the medical evidence suggests that the severity of her service-connected back disability is the functional equivalent of ankylosis.  Notably, the January 2014 VA examination demonstrated that the Veteran had at least some range of motion in her lumbar spine, even with Deluca considerations, throughout the applicable period under appeal.  As such, she is not entitled to a higher rating under the General Rating Formula for limitation of spine movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Moreover, the medical evidence of record does not suggest that she has had any incapacitation episodes in the preceding 12 months.  In that regard, the medical evidence does not demonstrate that she was prescribed bed rest by a physician at any point because of the severity of her lumbar spine disability.  In particular, in the January 2014 VA examination, the Veteran specifically denied incapacitating episodes in the past 12 months.  Moreover, the January 2014 VA examiner indicated that the Veteran did not have intervertebral disc syndrome of the spine.  As such, a disability rating higher than the currently assigned 40 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

As to whether additional compensation for neurological impairment is warranted at any time during either of the appeal periods, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  Here, there is no objective evidence of a neurological abnormality.  The Board observes that the Veteran has reported numbness of the right lower extremity due to his back disability.  However, in a May 2011 rating decision, the Board denied entitlement to service connection for right lower extremity numbness.  There have not been any other objective neurological findings, to include radiculopathy or bladder/bowel impairment, during the appeal period.  In particular, the Veteran has consistently denied bowel or bladder impairment in her VA examinations.  Moreover, in the January 2014 VA examination, the examiner indicated that there were no objective findings of radiculopathy.  Thus, a separate rating for a neurological abnormality is not warranted at this time.  

The Board has also considered the Veteran's statements that describe her pain and discomfort.  The Veteran is certainly competent to describe her observations and the Board finds that her statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased rating higher than 10 percent prior to January 10, 2014, and a rating higher than 40 percent thereafter, for the service-connected lumbosacral strain.

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than 10 percent prior to January 10, 2014, and a rating in excess of 40 percent thereafter, for the Veteran's service-connected lumbosacral strain.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

VI.  Migraine Headaches

Migraine headaches are rated under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The term prostrating attack is not defined in regulation or case law, but can be defined as extreme exhaustion or powerlessness.  Cf. Fenderson, 12 Vet. App. at 126-27 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed. 2012).

	Factual Background

The Veteran claims that she is entitled to a compensable rating prior to August 25, 2011, for her service-connected migraine headaches.  Specifically, the Veteran contends that beginning in November 2010, she was prescribed a stronger medicine to combat the incapacitating episodes of migraine headaches, which proves that her condition was much worse in 2010 than the noncompensable rating assigned by VA.

In a VA examination dated in December 2004, the Veteran reported migraine headaches.  She described discomfort around both of her temples.  She reported that she would get nauseated and sometimes vomit.  The Veteran noted that if she took Motrin fast enough, she would not get nauseated.  The Veteran denied aura or visual field change.  She noted that sinus problems could trigger her migraine headaches.  She indicated that when she had a migraine headache, she was able to continue ordinary activity.  The Veteran reported that she took Motrin (800 mg) to treat her migraine headaches.  The diagnosis was migraine headaches, which occur approximately once a week and require treatment with Motrin.  The examiner noted that the Veteran's migraine headaches did not disrupt ordinary activity.

In a VA treatment record dated in October 2006, the Veteran complained of headaches for the past two days.  In June 2007, the Veteran complained of headaches.  In July 2008, the Veteran denied headaches.  In a January 2010 treatment record, the Veteran reported migraine headaches.  She indicated that her last headache was in December 2009.  In another January 2010 treatment record, the examination was positive for migraine headaches.  A May 2010 treatment record was significant for migraine headaches, off and on.  

In her Video Conference hearing in January 2011, the Veteran testified that she reported frontal headaches in the right temple and jaw in service.

In a VA examination dated in August 2011, the Veteran reported that shortly after service, she was diagnosed with migraine headaches and treated with prescriptions.  She reported two to four headaches per month.  She indicated that her headaches lasted a few hours.  The Veteran described nausea, occasional vomiting, and light sensitivity.  She indicated that her headaches have worsened.  She noted that her current treatment was hydrocodone with Tylenol.  There was no history of neurologic-related hospitalization or surgery, neurologic trauma, or neurologic neoplasm.  The Veteran reported migraine headaches two to three times per month, for hours at a time.  She indicated that most of her attacks were prostrating.  On examination, cranial nerves were intact, and there was no evidence of chorea or carotid bruits.  The cerebellar examination was normal.  The effects on the Veteran's usual occupation included increased absenteeism and pain.  The examiner found that the Veteran's migraine headaches were as least as likely as not caused by or a result of her service.  He opined that her service treatment records, and her separation examination, detailed headaches while in the service.  He noted that the details were specific and the location of the symptoms was the same as it is now.  He further noted that the VA treatment records clearly show a headache condition that has been treated since leaving service.

In an August 2012 rating decision, the RO granted service connection for migraine headaches, with a noncompensable evaluation prior to August 25, 2011, and a 30 percent evaluation thereafter.

In December 2013, the Veteran submitted five pages of medical evidence, which she alleged showed the severity of her migraine headaches in 2010.  The Veteran noted that she was prescribed a stronger medicine to combat the incapacitating episodes of migraine headaches in November 2010, which proves that her condition was much worse in 2010 than the noncompensable rating assigned by VA.  The November 2010 treatment record revealed that the Veteran was prescribed hydrocodone/acetaminophen (500 mg), one tablet, four times a day for joint pain or migraine headaches.

          Analysis

For the period prior to August 25, 2011, the medical evidence does not show that the severity of the Veteran's migraine headaches disability warranted a compensable rating.  

The Veteran claims that she was prescribed a stronger medicine in November 2010 to combat the incapacitating episodes of migraine headaches, which proves that her condition was much worse in 2010 than the noncompensable rating assigned.  The Board acknowledges the Veteran's competency to report her symptoms; however, the available evidence does not indicate that the Veteran's migraines were manifested by prostrating attacks averaging at least one in two months in November 2010.  In particular, the Board notes that the November 2010 treatment record, cited by the Veteran, revealed that the Veteran was prescribed hydrocodone/acetaminophen (500 mg), one tablet, four times a day for joint pain or migraine headaches.  This does not demonstrate that the medication was prescribed solely for migraine headaches, let alone for prostrating attacks averaging at least one in two months over the last several months.  The Board notes that the Veteran has also been diagnosed with fibromyalgia, which requires medication for joint pain.  Moreover, in her January 2014 VA spine examination, the Veteran reported improvement of her lumbar spine pain following use of her prescriptions (hydrocodone/acetaminophen).  

Therefore, the Board concludes that the evidence of record does not show that, prior to August 25, 2011, the Veteran's migraine headaches resulted in prostrating attacks averaging one in two months over the last several months, and therefore more nearly approximated or equated to a noncompensable rating under Diagnostic Code 8100.

Further, no other Diagnostic Code is appropriately applied.  The Board has considered alternative Diagnostic Codes relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.

VII.  Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology pertaining to her service-connected hepatitis C, lumbosacral strain, and migraine headaches.  The Veteran's hepatitis C is manifested by fatigue, RUQ pain, malaise, and nausea.  The Veteran's lumbosacral strain is manifested by pain and limitation of motion.  The Veteran's migraines are manifested by pain, and prostrating attacks two to three times per month (post-August 25, 2011).  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent for hepatitis C is denied.

Entitlement to an increased rating in excess of 10 percent for a lumbosacral strain prior to January 10, 2014, and a rating higher than 40 percent thereafter is denied.

Entitlement to an initial compensable rating prior to August 25, 2011, for migraine headaches is denied.

REMAND

The Board notes that since it has determined that a claim for a TDIU is part of the pending increased rating claims, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.   After completing the above development and any 
other action deemed necessary, adjudicate the Veteran's claim of entitlement to TDIU.  If entitlement to TDIU is denied, a supplemental statement of the case should be provided to the Veteran and her representative after according the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


